       Case 1:19-cv-01578-VEC-DCF Document 211 Filed 07/06/21 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 7/6/2021
 -------------------------------------------------------------- X
                                                                :   19-CV-1578 (VEC)
 IN RE: NAVIDEA BIOPHARMACEUTICALS :
 LITIGATION                                                     :       ORDER
                                                                :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 6, 2021, the parties appeared for a pretrial conference;

        IT IS HEREBY ORDERED THAT:

        1. Dr. Goldberg’s motion for summary judgment is due September 3, 2021. Navidea

             and Macrophage’s response and cross-motion is due October 1, 2021. Dr.

             Goldberg’s response and reply in support of his motion for summary judgment is due

             October 29, 2021. Navidea and Macrophage’s reply is due November 12, 2021.

        2. The expert discovery deadline is November 30, 2021. No later than July 20, 2021,

             Dr. Goldberg must submit a letter indicating whether he anticipates using his expert

             report in support of his motion for summary judgment. If he does not anticipate

             using his expert report in support of his motion for summary judgment but anticipates

             using his expert report in responding to Navidea and Macrophage’s cross motions for

             summary judgment, Dr. Goldberg must notify the Court of that fact not later than

             October 15, 2021.

        3. Navidea’s motion regarding its advancement and indemnification obligations in light

             of the Delaware decision regarding Dr. Goldberg’s breach of fiduciary duties is due

             August 6, 2021. Dr. Goldberg’s opposition is due September 3, 2021. Navidea’s

             reply is due September 24, 2021.
    Case 1:19-cv-01578-VEC-DCF Document 211 Filed 07/06/21 Page 2 of 2




     4. Upon a joint request, the Court will refer the parties to Magistrate Judge Freeman for

        a settlement conference.



SO ORDERED.
                                                      ________________________
Date: July 6, 2021                                       VALERIE CAPRONI
      New York, New York                               United States District Judge




                                              2
